COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Retired Judge Willis
UNPUBLISHED




              FAITH R. ALLEN
                                                     MEMORANDUM OPINION
              v.   Record No. 1467-15-3                  PER CURIAM
                                                       FEBRUARY 23, 2016
              DEPARTMENT OF HUMAN RESOURCE MANAGEMENT,
               DEPARTMENT OF BEHAVIORAL HEALTH AND
               DEVELOPMENTAL SERVICES AND
               CENTRAL VIRGINIA TRAINING CENTER


                                    FROM THE CIRCUIT COURT OF AMHERST COUNTY
                                                Michael T. Garrett, Judge

                                (Joseph R. Sanzone, II; Joseph A. Sanzone; Sanzone & Baker,
                                L.L.P., on brief), for appellant.

                                (Mark R. Herring, Attorney General; Rhodes B. Ritenour, Deputy
                                Attorney General; Ronald N. Regnery, Senior Assistant Attorney
                                General; G. William Norris, Jr., Assistant Attorney General; Liza S.
                                Simmons, Assistant Attorney General, on brief), for appellees.


                      Faith R. Allen appeals a decision of the circuit court dismissing her petition for judicial

              review of a decision of the Department of Human Resource Management (DHRM). DHRM upheld

              a decision of the Department of Behavioral Health and Developmental Services to issue a Group 3

              Written Notice with Termination to Allen. On appeal, Allen contends the circuit court erred by

              holding the Administrative Process Act exemptions barred consideration of her appeal and her due

              process rights were not violated by the “procedural method employed by the governmental agencies

              which denied her the full scope of judicial review guaranteed to her” by the Fifth Amendment of the

              United States Constitution, and Article 1, § 11 and Article III, § 1 of the Virginia Constitution.

                      
                      Retired Judge Willis took part in the consideration of this case by designation pursuant
              to Code § 17.1-400(D).
                      
                           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       We have reviewed the record and the circuit court’s opinion and order, and we find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the circuit court in

its final opinion and order. See Opinion and Order, CL15009426-00 (Circuit Ct. of Amherst

Cty., Aug. 21, 2015). We dispense with oral argument and summarily affirm because the facts

and legal contentions are adequately presented in the materials before the Court and argument

would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                         Affirmed.




                                               -2-